 


109 HR 3139 IH: Hospital Price Reporting and Disclosure Act of 2005
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3139 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Lipinski (for himself and Mr. Inglis of South Carolina) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to provide for the public disclosure of charges for certain hospital and ambulatory surgical center services and drugs. 
 
 
1.Short titleThis Act may be cited as the Hospital Price Reporting and Disclosure Act of 2005. 
2.Public disclosure of hospital dataPart B of title II of the Public Health Service Act (42 U.S.C. 238 et seq.) is amended by adding at the end the following new section: 
 
249.Data reporting by hospitals and ambulatory surgical centers and public posting 
(a)Semiannual reporting requirementNot later than 80 days after the end of each semiannual period beginning January 1 or July 1 (beginning more than one year after the date of the enactment of this section), a hospital and an ambulatory surgical center shall report to the Secretary the following data: 
(1)In the case of a hospital— 
(A)the frequency with which the hospital performed each service selected under subparagraph (A) or (B) of subsection (c)(1) in an inpatient or outpatient setting, respectively, during such period; 
(B)the frequency with which the hospital administered a drug selected under subparagraph (D) of such subsection in an inpatient setting during such period; and 
(C)if the service was so performed or the drug was so administered during such period— 
(i)the total number of times the service was so performed or the drug was so administered during such period; and 
(ii)the average and the median charge by the hospital for such service or drug during such period; and 
(2)In the case of an ambulatory surgical center— 
(A)the frequency with which the center performed each service selected under subparagraph (C) of subsection (c)(1) during such period; and 
(B)if the service was so performed during such period— 
(i)the total number of times the service was so performed during such period; and 
(ii)the average and the median charge by the center for such service during such period. 
(b)Public availability of data 
(1)Public posting of dataThe Secretary shall promptly post, on the official public Internet site of the Department of Health and Human Services, the data reported under subsection (a). Such data shall be set forth in a manner that promotes charge comparison among hospitals and ambulatory surgical centers. 
(2)Notice of availabilityA hospital and an ambulatory surgical center shall prominently post at each admission site of the hospital or center a notice of the availability of the data reported under subsection (a) on the official public Internet site under paragraph (1). 
(c)Selection of services and drugsFor purposes of this section: 
(1)Initial selectionBased on national data, the Secretary shall select the following: 
(A)The 25 most frequently performed services in a hospital inpatient setting. 
(B)The 25 most frequently performed services in a hospital outpatient setting. 
(C)The 25 most frequently performed services in an ambulatory surgical center setting. 
(D)The 50 most frequently administered drugs in a hospital inpatient setting. 
(2)Updating selectionThe Secretary shall periodically update the services and drugs selected under paragraph (1). 
(d)Civil money penaltyThe Secretary may impose a civil money penalty of not more than $10,000 for each knowing violation of subsection (a) or (b)(2) by a hospital or an ambulatory surgical center. The provisions of subsection (i)(2) of section 351A shall apply with respect to civil money penalties under this subsection in the same manner as such provisions apply to civil money penalties under subsection (i)(1) of such section. 
(e)Administrative provisions 
(1)In generalThe Secretary shall prescribe such regulations and issue such guidelines as may be required to carry out this section. 
(2)Classification of servicesThe regulations and guidelines under paragraph (1) shall include rules on the classification of different services and the assignment of items and procedures to those services. 
(3)RulesThe regulations and guidelines under paragraph (1) shall include rules regarding reporting of inpatient diagnostic related groups (DRGs), outpatient procedures and tests and classification of drugs. Classification of drugs may include unit, strength, and dosage information for reporting. 
(4)Computation of average and median charges 
(A)In generalThe regulations and guidelines under paragraph (1) shall include a methodology for computing an average and median charge for a service or drug, in accordance with subparagraph (B). 
(B)MethodologyThe methodology prescribed by the Secretary under subparagraph (A) shall ensure that an average and median charge for a service reflects the amount charged before any adjustment based on a negotiated rate with a third party. 
(5)Form of report and noticeThe regulations and guidelines under paragraph (1) shall specify the electronic form and manner by which a hospital or an ambulatory surgical center shall report data under subsection (a) and the form for posting of notices under subsection (b)(2). 
(f)Rules of Construction 
(1)Non-preemption of State lawsNothing in this section shall be construed as preempting or otherwise affecting any provision of State law relating to the disclosure of charges or other information for a hospital or an ambulatory surgical center. 
(2)ChargesNothing in this section shall be construed to regulate or set hospital or ambulatory surgical center charges. 
(g)DefinitionsIn this section: 
(1)Hospital and ambulatory surgical centerThe terms hospital and ambulatory surgical center have the meaning given such terms by the Secretary. 
(2)DrugFor purposes of this section, the term drug includes a biological and a non-prescription drug, such as an ointment.. 
 
